MONROE, J.
The district court, at the instance of the surety, rendered judgment annulling a previous judgment forfeiting an appearance bond and condemning said surety, with his principal, for the amount 'thereof; and upon the same day (October 14, 1907) the district attorney obtained an order for an appeal, which was made returnable to this court within 10 days from that date. On October 25th the state, on motion to that effect, obtained an order from this court extending the time for the filing of the appeal to November 9th, and thereafter, on November 4th, the transcript was filed.
The delay for the return of the appeal expired on October 24th. Act No. 108, p. 155, of 1898; State v. Barranger, 106 La. 352, 31 South. 13; State v. Sonny Alexander, 46 La. Ann. 550, 15 South. 361; State v. O’Rourke, 49 La. Ann. 1570, 22 South. 818. The order for the extension of time, having been obtained after the delay for the filing of the transcript had expired and through inadvertence on the part of this court, cannot avail the appellant. Holz v. Fishel, 40 La. Ann. 297, 3 South. 888.
It is therefore ordered that this appeal be dismissed.